Name: Commission Regulation (EC) NoÃ 505/2006 of 29 March 2006 amending Regulation (EC) NoÃ 27/2006 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  Europe
 Date Published: nan

 30.3.2006 EN Official Journal of the European Union L 92/4 COMMISSION REGULATION (EC) No 505/2006 of 29 March 2006 amending Regulation (EC) No 27/2006 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 27/2006 (2) has opened a standing invitation to tender for the export of 1 000 000 tonnes of common wheat held by the German intervention agency. (2) The invitations to tender made since this invitation to tender was opened have almost completely exhausted the quantities made available to the economic operators. In view of the strong demand recorded in recent weeks and the market situation, new quantities should be made available and the German intervention agency should be authorised to increase by 500 000 tonnes the quantity put out to tender for export. (3) Regulation (EC) No 27/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 27/2006 is hereby replaced by the following: Article 2 The invitation to tender shall cover a maximum of 1 500 000 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (3) and Switzerland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 6, 11.1.2006, p. 15. Regulation as amended by Regulation (EC) No 311/2006 (OJ L 52, 23.2.2006, p. 10). (3) Including Kosovo as defined in UN Security Council Resolution 1244 of 10 June 1999.